Citation Nr: 0510073	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to July 1969.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas.  In his February 2003 
substantive appeal the veteran requested a hearing before a 
Veterans Law Judge.  He failed to report for such hearing 
scheduled on February 9, 2005.  

Additional benefits the veteran sought on appeal, service 
connection for posttraumatic stress disorder and proteinuria 
were granted by the RO.  Therefore, these claims are no 
longer before the Board.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to the veteran's active service; nor is it shown that 
the veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus.

2.  Hypercholesterolemia is a laboratory finding, and not a 
disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).  

2.  Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorders in 
the August 2002 rating decision and in a February 2003 
statement of the case (SOC).  A letter of October 2003, while 
not specifically mentioning "VCAA," informed the veteran of 
what evidence was needed to establish service connection, and 
of his and VA's respective responsibilities in claims 
development.  A letter of January 2004 also informed the 
veteran of what evidence was needed to establish service 
connection (to include on a secondary basis), and of his and 
VA's respective responsibilities in claims development; the 
letter informed him that he had up to one year to submit 
additional evidence.  Regarding timing of notice, while the 
notice did not precede the rating decision on appeal, the 
claims were reviewed/adjudicated subsequent to the notice.  
The veteran has had ample opportunity to respond/supplement 
the record.  He is not prejudiced by any notice timing 
defect; indeed, the late notice afforded him greater 
opportunity to supplement the record.  The February 2003 SOC 
also outlined pertinent VCAA provisions.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content, the 2003 and 2004 letters advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The SOC, at page three, 
advised him to "provide any evidence in [his] possession to 
pertains" to his claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records of postservice treatment afforded the veteran.  He 
has been afforded several VA examinations, though not 
specifically addressing his claim for hypercholesterolemia.  
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service connected disability.  Here, 
problems relating to hypercholesterolemia were not noted in 
service.  There is nothing in the record that relates the 
disorder to service or to any other disorder.  Hence, and for 
additional reasons addressed below, a VA examination is not 
indicated.  He has not submitted any additional medical 
evidence.  VA's duties to assist, including those mandated by 
the VCAA, are met.

Factual Background

The veteran's service medical records, including examination 
reports dated in November 1967 (enlistment) and July 1969 
(separation) contain no mention of hypertension or 
hypercholesterolemia.  

Private medical records dated in 1998 show findings 
reflective of borderline hypertension in February, elevated 
LDL (low-density lipoprotein) in March, and hypertension in 
September and October.

An August 1999 private physical examination report shows that 
the veteran complained of frustration associated with high 
cholesterol and blood pressure levels.  His blood pressure 
was 150/92.
On June 2002 VA general medical examination the veteran 
reported a three year history of elevated blood pressure.  
His blood pressure was 140/80.  The diagnoses included 
essential hypertension and hypercholesterolemia, both 
controlled.  

Service connection for diabetes mellitus has been in effect 
since July 2001.  See August 2002 RO rating decision.  The 
disability has been rated 10 percent disabling throughout.

A private medical report dated in February 2003 shows a 
diagnosis of hypertension.  

On October 2003 VA hypertension examination, a history of 
elevated blood pressure since 1999 was reported, as was prior 
treatment with Lipitor (r) and Advicor (r) for elevated 
cholesterol.  The diagnoses included diabetes mellitus type 
II; hypertensive vascular disease, controlled; and 
hypercholesterolemia, uncontrolled, with continued elevation 
of triglyceride level.  The examining physician commented 
that the veteran's hypertension was "as likely as not" 
secondary to his [service-connected] diabetes.  

A December 2003 addendum to the October 2003 examination 
report (by the examining physician) expresses the opinion 
that the veteran's hypertension was "less likely than not" 
related to his diabetes.  The addendum explains that the 
veteran's hypertension was diagnosed around the time of his 
diabetes (1999), and that diabetes must be present for a 
significant time, usually years, before it can be considered 
as a cause for hypertension.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, hypertension) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

Hypertension

It is neither claimed, nor shown, that hypertension was 
manifested in service or in the first postservice year, and 
there is no competent evidence relating the veteran's current 
hypertension to service.  Consequently, service connection 
for such disability based on incurrence (including presumed) 
or aggravation in service is not warranted.  

The veteran's claim for service connection for hypertension 
is premised on a theory that the hypertension is secondary to 
(caused or aggravated by) his service-connected diabetes 
mellitus.  He has not submitted or identified any competent 
(medical) evidence which supports his theory of entitlement.  

VA arranged for an examination of the veteran to, in part, 
ascertain whether the hypertension was related to the service 
connected diabetes.  In the initial report of the October 
2003 examination the examiner made a bare (i.e., without 
explanation) comment that the veteran's hypertension is as 
likely as not secondary to his diabetes.  However, upon 
request to further opine in this matter, the same physician  
examiner stated in a December 2003 addendum to the 
examination report that the veteran's hypertension was less 
likely than not related to his service-connected diabetes 
mellitus.  He explained that the two disabilities 
appeared/were diagnosed approximately contemporaneously, and 
that diabetes must be present for a significant time before 
is causes hypertension.  This opinion with explanation has 
substantially greater probative value than the earlier 
opinion that was given without any explanation.  It is the 
only competent opinion based on a review of the file that 
includes an explanation of the underlying rationale.  Hence, 
it is persuasive evidence in the matter at hand.  There is 
absolutely no competent evidence (medical opinion) that the 
diabetes has aggravated the hypertension.  See Allen, supra.

The veteran's own opinion regarding a relationship between 
his hypertension and diabetes mellitus is not competent 
evidence, as he is a layperson.  See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's claim, 
and service connection for hypertension (including as 
secondary to diabetes mellitus) must be denied.

Hypercholesterolemia

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
High cholesterol of itself is not a disease, injury, or 
disability, even though it may be considered a risk factor in 
the development of certain diseases.  In other words, 
hypercholesterolemia is a laboratory finding and not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  Furthermore, the term 
"disability" refers to impairment of earning capacity.  See 
Allen, supra, at 448.  There is no evidence of record 
suggesting that hypercholesterolemia causes the veteran any 
impairment of earning capacity.  While hypercholesterolemia 
may be evidence of underlying disability or may later cause 
disability, service connection may not be granted for the 
laboratory finding itself.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131.  

Inasmuch as the veteran does not have a current disability 
manifested by hypercholesterolemia for which service 
connection may be granted, there is no legal basis to grant 
this claim.  The law is dispositive, and the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Service connection for hypertension is denied.

Service connection for hypercholesterolemia is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


